Citation Nr: 0208603	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
August 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Honolulu Regional Office 
(RO), which denied, in pertinent part, service connection for 
a low back disability.

In April 2001, the Board remanded this case for further 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA) and for clarification as to whether the veteran 
desired a personal hearing.  The veteran did not respond to 
the RO's inquiry within the time allotted, and it is assumed 
that he has withdrawn his hearing request.  See 38 C.F.R. § 
20.704(e) (2001).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record.


FINDING OF FACT

The veteran's low back disability is shown to be as likely as 
not related to his active service.

CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his low back disability was incurred in active military 
service.  38 U.S.C. §§  1110, 1131, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record on which 
to decide the veteran's claim.  The Board is unaware of, and 
the veteran has not identified, any additional evidence which 
is necessary to make an informed decision on this issue.  
Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran, moreover, have 
been accorded ample opportunity to present evidence and 
argument on his behalf.  The Board notes that pursuant to its 
April 2001 remand, the RO wrote to the veteran asking whether 
he desired a hearing.  He was further told that a lack of 
response would be understood a lack of desire for a hearing.  
He did not respond, and it is thus the Board's conclusion 
that he decided against a hearing.  The veteran has also been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

On August 1976 report of medical history, the veteran denied 
recurrent back pain; the corresponding medical examination 
reflected a normal spine.  September 1982 service medical 
records indicate that the veteran voiced complaints of back 
pain.  

On January 1989 report of medical examination for 
reenlistment purposes, the veteran's spine was found to be 
normal.  However, the report of medical history completed by 
the veteran indicated low back pain.  A notation on the 
report, presumably made by the examiner, reflected a history 
of low back pain since 1986 that resulted from slipping on 
ice.  Apparently, treatment consisted of analgesics.

May 1990 service medical records reveal that he suffered from 
low back pain, resulting from heavy lifting, and that he had 
reinjured his back the previous day after repairing a truck.  
The examiner noted decreased spine motion due to pain and 
diagnosed acute muscular low back pain.

February 1992 service medical records indicated complaints of 
low back pain that began two weeks previously.  A history of 
direct back trauma was noted.  The diagnosis was low back 
pain with decreased range of motion.  

On June 1992 report of medical history, the veteran denied 
recurrent back pain.  On corresponding medical examination 
report, the examiner noted that the veteran had full spinal 
range of motion and that muscle strength was 5/5.  

A January 1995 VA progress note reflected a diagnosis of 
transient herniated nucleus pulposus.  March 1995 X-ray study 
of the lumbosacral spine revealed a minimal bulging at L5-S1.

In October 1996, he filed a claim of service connection for, 
in pertinent part, low back pain.

On November 1996 VA medical examination, moderate low back 
tenderness and muscle spasm were noted.  There was limited 
low back forward flexion and rotation.  The examiner 
indicated that the veteran fell on ice in December 1995, and 
that he suffered from low back pain since that time.  X-ray 
studies showed minimal bulging of the disc at L5 and S1.  A 
1989 back injury was also noted.

By April 1999 decision, the RO denied service connection for 
a low back disability.

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  

Analysis

In order for service connection to be granted, there must be 
a clear showing of present disability.  See 38 C.F.R. 
§ 3.303; Gilpin, supra.  According to various diagnoses of 
record and radiologic evidence, the veteran suffers from a 
present low back disability.  Thus, he is eligible for a 
grant of service connection.  Id.

To establish service connection, a veteran's present 
disability must be shown to be causally linked to service.  
38 C.F.R. § 3.303.  Service medical records indicate that the 
veteran slipped on ice during service and that he suffered a 
further injury while repairing a truck several years later.  
As well, they indicated consistent complaints of low back 
pain.  The November 1996 VA medical examination report not 
only noted limitation of low back motion, tenderness, and 
muscle spasm, but it also reflected that the examiner 
associated the veteran's low back symptomatology with the in-
service incidents noted above.  

The veteran's in-service complaints of low back pain, 
documented in-service low back injuries, and the November 
1996 VA medical examination report show that his current low 
back disability is linked to injuries that occurred during 
service.  Thus, service connection for a low back disability 
must be granted.  38 C.F.R. § 3.303.  

The Board recognizes that the link between his present low 
back disability and service is only suggested by the evidence 
and not stated explicitly.  However, the veteran is entitled 
to the benefit of the doubt.  38 U.S.C. § 5107.  As well, he 
must prevail if the evidence for and against his claim is in 
relative equipoise.  See Gilbert, supra.  In this case, the 
evidence weighing in favor of, versus that against, his claim 
is at least in relative equipoise, and the Board finds no 
reason to believe that it is more likely that his low back 
disability resulted from a pre- or post-service back injury.  
See Id.; 38 U.S.C. § 5107; Alemany, supra.  As such, again, 
service connection for a low back disability must be granted.  
Id.; 38 C.F.R. § 3.303.


ORDER

Service connection for a low back disability is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

